NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JUN 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

JOANDARK KASSAB,                                No. 19-55621

                Plaintiff-Appellant,            D.C. No. 3:17-cv-00399-DMS-NLS

and
                                                MEMORANDUM*
MR. D’S LIQUOR AND DELI, INC., a
California corporation,

                Plaintiff,

 v.

UNITED STATES OF AMERICA; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                    Dana M. Sabraw, District Judge, Presiding

                              Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      Joandark Kassab appeals pro se from the district court’s summary judgment


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
in her action seeking judicial review of the United States Department of

Agriculture Food and Nutrition Service’s (“FNS”) final decision imposing a civil

penalty following Kassab’s sale of a store that had previously been disqualified

from participating in the federal food stamp program. We review de novo the

district court’s legal conclusions and for clear error its factual findings. Wong v.

United States, 859 F.2d 129, 131 (9th Cir. 1988). We affirm.

      The district court properly granted summary judgment because Kassab failed

to raise a genuine dispute of material fact as to whether she was allowed to sell her

store without penalty after it was permanently disqualified for trafficking in

Supplemental Nutrition Assistance Program (“SNAP”) benefits. See 7 U.S.C.

§ 2021(e)(1) (a person who sells or otherwise transfers ownership of a store that

has been disqualified from participating in the SNAP program “shall be subjected

to a civil penalty in an amount established by the Secretary”); 7 C.F.R. § 278.6(g)

(method by which FNS determines amount of civil penalties for transfer of

ownership); see also Kim v. United States, 121 F.3d 1269, 1273 (9th Cir. 1997)

(holding that under the Food Stamp Act “even innocent owners” may be

disqualified permanently for trafficking violations).

      The district court did not abuse its discretion in denying Kassab’s motion for

reconsideration because Kassab failed to establish any basis for such relief. See

Sch. Dist. No. 1J Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63


                                          2                                      19-55621
(9th Cir. 1993) (setting forth standard of review and grounds for reconsideration).

      Kassab is not entitled to reversal of the district court’s summary judgment

based on her claims of ineffective assistance of counsel. See Nicholson v. Rushen,

767 F.2d 1426, 1427 (9th Cir. 1985) (“Generally, a plaintiff in a civil case has no

right to effective assistance of counsel.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           3                                      19-55621